Appeal by defendant from a judgment of the former County Court, Kings County, rendered October 17, 1961 after a jury trial, convicting him of robbery in the first degree and of grand larceny and assault (both in the second degree), and sentencing him to a term of 10 to 15 years. Judgment modified on the law and the facts by vacating the sentence. As so modified, judgment affirmed, and defendant remanded to the trial court for resentence as ¡herein indicated. An examination of the judgment roll and minutes of sentence reveals that, whereas defendant was convicted of the above crimes, he was not sentenced with respect to any specific crime or crimes. The sentence imposed under the judgment of conviction was therefore defective, and the defendant is required to be resentenced (cf. People v. Brachier, 107 1ST. Y. 1). We have examined defendant’s probation report. We *690note: (1) that, prior to the robbery underlying this conviction, the defendant bad never been arrested; and (2) that bis military record, work history and home life were very good. In our opinion, these facts should receive appropriate recognition when the defendant is resentenced. Beldoek, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ., concur.